DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/27/2022 is acknowledged.  The traversal is on the grounds that Group I should be merged with Group II for examination.  The argument is accepted based on the amendment of the claims.
The restriction is therefore WITHDRAWN.
Based upon the comments above, claims 1-18, 20-37, 39-56, and 58-59 are being examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
A review of the specification appears to provide structural support (FIG. 3A-3C and paragraph [00142] of the specification, see UE 302, base station 304, and network entity 306) and algorithm (FIG. 6A-B, as well as paragraph [00161] and [00175], see exemplary process of 600 and 650 of wireless communication; FIG. 7, paragraph [00190], see exemplary process 700 of wireless communication; FIG. 8, paragraph [00201], see exemplary process 800 of wireless communication) for implementing the claim functions as recited in claims 20-37. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 11, 20-23, 30, 39-44, 49, and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakashima et al. (hereinafter NAKASHIMA) US 2014/0241301 A1.
Regarding claim 1, NAKASHIMA teaches:
A method of operating a user equipment (UE) (NAKASHIMA, paragraph [0101], see power head room reporting from a UE to a base station), comprising: 
determining an old pathloss vector that comprises a first plurality of pathloss values for a plurality of elements, each of the first plurality of pathloss values being based on one or more pathloss measurements for the respective element that are prior to a respective time for the respective element (NAKASHIMA, paragraph [0102], see path loss measured when the power head room was transmitted last time; paragraph [0109] and [0112], see measurement of pathloss on CRS and CSI-RS in parallel and measurement of multiple different path loss references of different kinds such as in PUSCH and PDCCH; noted: references are referring to different elements such as the uplink and downlink connection); 
determining a new pathloss vector that comprises a second plurality of pathloss values for the plurality of elements, each of the second plurality of pathloss values being based on at least one pathloss measurement for the respective element that is at or after the respective time for the respective element (NAKASHIMA, paragraph [0102], see path loss measured currently; paragraph [0109] and [0112], see measurement of pathloss on CRS and CSI-RS in parallel and measurement of multiple different path loss references of different kinds such as in PUSCH and PDCCH); and 
selectively triggering, for a given element among the plurality of elements, a power headroom report (PHR) based upon respective pathloss values for the given element in the old pathloss vector and the new pathloss vector (NAKASHIMA, paragraph [0102], see triggering transmission with a parameter; paragraph [0114], see multiple parameters concerning the power head).

Regarding claim 2, NAKASHIMA teaches the method of claim 1, wherein:
one or more of the plurality of elements are associated with a particular pathloss reference signal (PL-RS) (NAKASHIMA, paragraph [0107], see target to be used in in the measurement of the path loss is referred to a path loss reference).

Regarding claim 3, NAKASHIMA teaches the method of claim 2, wherein:
the particular PL-RS is representative of a plurality of PL-RSs associated with a cell or transmission reception point (TRP) (NAKASHIMA, paragraph [0112], see multiple different path loss references are simultaneously set; paragraph [0100], see mobile station apparatus for a cell in a base station having a path loss reference).

Regarding claim 4, NAKASHIMA teaches the method of claim 3, wherein:
the representative PL-RS is a configured PL-RS, a most recent PL-RS, a PL-RS with a lowest or highest ID, or a combination thereof (NAKASHIMA, paragraph [0107], see transmit power value is calculated from the path loss reference that is set).

Regarding claim 5, NAKASHIMA teaches the method of claim 1, wherein:
the selectively triggering is associated with a differential between the respective pathloss values for the given element (NAKASHIMA, paragraph [0102], see pathloss change parameter measuring variation between previous measurements and current measurements).

Regarding claim 6, NAKASHIMA teaches the method of claim 5, wherein:
the selectively triggering triggers the PHR if the differential exceeds a first threshold (NAKASHIMA, paragraph [0102], see threshold value that if exceeded can result in triggering the pathloss change parameter).

Regarding claim 11, NAKASHIMA teaches the method of claim 1, wherein:
the respective time for the respective element is based on a previously transmitted PHR for the given element (NAKASHIMA, paragraph [0114], see timer may be set and timer is reset based on sending or not sending the report).

Regarding claim 20, NAKASHIMA teaches:
A user equipment (UE) (NAKASHIMA, paragraph [0101], see power head room reporting from a UE to a base station), comprising: 
means for determining an old pathloss vector that comprises a first plurality of pathloss values for a plurality of elements, each of the first plurality of pathloss values being based on one or more pathloss measurements for the respective element that are prior to a respective time for the respective element (NAKASHIMA, FIG. 4 and paragraph [0150], see power head room controller 4055 which provides means to control power head room; FIG. 7 and paragraph [0181], see means for an algorithm for the process of transmitting the power head room; paragraph [0102], see path loss measured when the power head room was transmitted last time; paragraph [0109] and [0112], see measurement of pathloss on CRS and CSI-RS in parallel and measurement of multiple different path loss references of different kinds such as in PUSCH and PDCCH; noted: references are referring to different elements such as the uplink and downlink connection); 
means for determining a new pathloss vector that comprises a second plurality of pathloss values for the plurality of elements, each of the second plurality of pathloss values being based on at least one pathloss measurement for the respective element that is at or after the respective time for the respective element (NAKASHIMA, FIG. 4 and paragraph [0150], see power head room controller 4055; Paragraph [0102], see path loss measured currently; paragraph [0109] and [0112], see measurement of pathloss on CRS and CSI-RS in parallel and measurement of multiple different path loss references of different kinds such as in PUSCH and PDCCH); and 
means for selectively triggering, for a given element among the plurality of elements, a power headroom report (PHR) based upon respective pathloss values for the given element in the old pathloss vector and the new pathloss vector (NAKASHIMA, FIG. 4 and paragraph [0150], see power head room controller 4055; Paragraph [0102], see triggering transmission with a parameter; paragraph [0114], see multiple parameters concerning the power head).

Regarding claim 21, NAKASHIMA teaches the UE of claim 20, wherein:
one or more of the plurality of elements are associated with a particular pathloss reference signal (PL-RS) (NAKASHIMA, paragraph [0107], see target to be used in in the measurement of the pat loss is referred to a path loss reference).

Regarding claim 22, NAKASHIMA teaches the UE of claim 21, wherein:
the particular PL-RS is representative of a plurality of PL-RSs associated with a cell or transmission reception point (TRP) (NAKASHIMA, paragraph [0112], see multiple different path loss references are simultaneously set; paragraph [0100], see mobile station apparatus for a cell in a base station having a path loss reference).

Regarding claim 23, NAKASHIMA teaches the UE of claim 22, wherein:
the representative PL-RS is a configured PL-RS, a most recent PL-RS, a PL-RS with a lowest or highest ID, or a combination thereof (NAKASHIMA, paragraph [0107], see transmit power value is calculated from the path loss reference that is set).

Regarding claim 30, NAKASHIMA teaches the UE of claim 20, wherein:
the respective time for the respective element is based on a previously transmitted PHR for the given element (NAKASHIMA, paragraph [0114], see timer may be set and timer is reset based on sending or not sending the report).

Regarding claim 39, NAKASHIMA teaches:
A user equipment (UE) (NAKASHIMA, paragraph [0101], see power head room reporting from a UE to a base station), comprising: 
a memory(NAKASHIMA, paragraph [0189], see memory); 
at least one transceiver (NAKASHIMA, FIG. 6, paragraph [0159]-[0160], and paragraph [0171], see processing unit 407 in mobile station connected to antenna 411 which is used for transmitting and reception processing unit 401 in mobile station with reception antenna 409; noted the device being able of reception and transmission teaches transmission); and 
at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to (NAKASHIMA, paragraph [0189], see central processing unit that reads and writes to the memory): 
determine, via the at least one processor, an old pathloss vector that comprises a first plurality of pathloss values for a plurality of elements, each of the first plurality of pathloss values being based on one or more pathloss measurements for the respective element that are prior to a respective time for the respective element (NAKASHIMA, paragraph [0102], see path loss measured when the power head room was transmitted last time; paragraph [0109] and [0112], see measurement of pathloss on CRS and CSI-RS in parallel and measurement of multiple different path loss references of different kinds such as in PUSCH and PDCCH); 
determine, via the at least one processor, a new pathloss vector that comprises a second plurality of pathloss values for the plurality of elements, each of the second plurality of pathloss values being based on at least one pathloss measurement for the respective element that is at or after the respective time for the respective element (NAKASHIMA, paragraph [0102], see path loss measured currently; paragraph [0109] and [0112], see measurement of pathloss on CRS and CSI-RS in parallel and measurement of multiple different path loss references of different kinds such as in PUSCH and PDCCH); and 
selectively trigger, via the at least one processor for a given element among the plurality of elements, a power headroom report (PHR) based upon respective pathloss values for the given element in the old pathloss vector and the new pathloss vector (NAKASHIMA, paragraph [0102], see triggering transmission with a parameter; paragraph [0114], see multiple parameters concerning the power head).

Regarding claim 40, NAKASHIMA teaches the UE of claim 39, wherein:
one or more of the plurality of elements are associated with a particular pathloss reference signal (PL-RS) (NAKASHIMA, paragraph [0107], see target to be used in in the measurement of the path loss is referred to a path loss reference).

Regarding claim 41, NAKASHIMA teaches the UE of claim 40, wherein:
the particular PL-RS is representative of a plurality of PL-RSs associated with a cell or transmission reception point (TRP) (NAKASHIMA, paragraph [0112], see multiple different path loss references are simultaneously set; paragraph [0100], see mobile station apparatus for a cell in a base station having a path loss reference).

Regarding claim 42, NAKASHIMA teaches the UE of claim 41, wherein:
the representative PL-RS is a configured PL-RS, a most recent PL-RS, a PL-RS with a lowest or highest ID, or a combination thereof (NAKASHIMA, paragraph [0107], see transmit power value is calculated from the path loss reference that is set).

Regarding claim 43, NAKASHIMA teaches the UE of claim 39, wherein:
the selectively triggering is associated with a differential between the respective pathloss values for the given element (NAKASHIMA, paragraph [0102], see pathloss change parameter measuring variation between previous measurements and current measurements).

Regarding claim 44, NAKASHIMA teaches the UE of claim 43, wherein:
the selectively triggering triggers the PHR if the differential exceeds a first threshold (NAKASHIMA, paragraph [0102], see threshold value that if exceeded can result in triggering the pathloss change parameter).

Regarding claim 49, NAKASHIMA teaches the UE of claim 39, wherein:
the respective time for the respective element is based on a previously transmitted PHR for the given element (NAKASHIMA, paragraph [0114], see timer may be set and timer is reset based on sending or not sending the report).

Regarding claim 58, NAKASHIMA teaches:
A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising one or more instructions that, when executed by one or more processors of a user equipment (UE) (NAKASHIMA, paragraph [0101], see power head room reporting from a UE to a base station), cause the UE to: 
determine an old pathloss vector that comprises a first plurality of pathloss values for a plurality of elements, each of the first plurality of pathloss values being based on one or more pathloss measurements for the respective element that are prior to a respective time for the respective element (NAKASHIMA, Paragraph [0102], see path loss measured when the power head room was transmitted last time; paragraph [0109] and [0112], see measurement of pathloss on CRS and CSI-RS in parallel and measurement of multiple different path loss references of different kinds such as in PUSCH and PDCCH; noted: references are referring to different elements such as the uplink and downlink connection); 
determine a new pathloss vector that comprises a second plurality of pathloss values for the plurality of elements, each of the second plurality of pathloss values being based on at least one pathloss measurement for the respective element that is at or after the respective time for the respective element (NAKASHIMA, paragraph [0102], see path loss measured currently; paragraph [0109] and [0112], see measurement of pathloss on CRS and CSI-RS in parallel and measurement of multiple different path loss references of different kinds such as in PUSCH and PDCCH); and 
selectively trigger, for a given element among the plurality of elements, a power headroom report (PHR) based upon respective pathloss values for the given element in the old pathloss vector and the new pathloss vector (NAKASHIMA, paragraph [0102], see triggering transmission with a parameter; paragraph [0114], see multiple parameters concerning the power head).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 26, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over NAKASHIMA in view of Liberg et al. (hereinafter LIBERG) US-2020/0359419 A1.
Regarding claim 7, NAKASHIMA teaches the method of claim 6 but does not disclose the method of claim 6, further comprising:
obtaining a threshold vector that comprises a plurality of thresholds for the plurality of elements, wherein the first threshold corresponds to a respective threshold in the plurality of thresholds corresponding to the given element.
However, LIBERG teaches:
obtaining a threshold vector that comprises a plurality of thresholds for the plurality of elements, wherein the first threshold corresponds to a respective threshold in the plurality of thresholds corresponding to the given element (LIBERG, paragraph [0070], see power head room report must be mapped to one out of four reporting values as shown in TABLE 1; noted these reporting values are threshold values and wherein the first threshold could be POWER_HEADROOM_0 where the measured quality if less than 5 decibels but above negative 54 decibels and the second threshold could be POWER_HEADROM_1 where the measured quality is equal to or greater than 5 decibels but less than 8 decibels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the communication system with power head room reporting for determining path loss as disclosed in NAKASHIMA with the method for controlling transmission power for random access transmission in wireless communication systems as disclosed in LIBERG. The motivation would have been to  provide flexible transmission schemes to allow for improved network and UE operation in extended coverage without unnecessary radio resource consumption and the negative repercussions of overly high transmission power levels, thereby performing overall wireless system performance (LIBERG, paragraph [0006]).

Regarding claim 26, NAKASHIMA teaches the UE of claim 25 but does not disclose the method of claim 25, further comprising:
means for obtaining a threshold vector that comprises a plurality of thresholds for the plurality of elements, wherein the first threshold corresponds to a respective threshold in the plurality of thresholds corresponding to the given element.
However, LIBERG teaches:
means for obtaining a threshold vector that comprises a plurality of thresholds for the plurality of elements, wherein the first threshold corresponds to a respective threshold in the plurality of thresholds corresponding to the given element (LIBERG, paragraph [0120] and FIG. 8A, see UE with processing circuitry for performing processes described; LIBERG, paragraph [0070], see power head room report must be mapped to one out of four reporting values as shown in TABLE 1; noted these reporting values are threshold values and wherein the first threshold could be POWER_HEADROOM_0 where the measured quality if less than 5 decibels but above negative 54 decibels and the second threshold could be POWER_HEADROM_1 where the measured quality is equal to or greater than 5 decibels but less than 8 decibels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the communication system with power head room reporting for determining path loss as disclosed in NAKASHIMA with the method for controlling transmission power for random access transmission in wireless communication systems as disclosed in LIBERG. The motivation would have been to  provide flexible transmission schemes to allow for improved network and UE operation in extended coverage without unnecessary radio resource consumption and the negative repercussions of overly high transmission power levels, thereby performing overall wireless system performance (LIBERG, paragraph [0006]).

Regarding claim 45, NAKASHIMA teaches the UE of claim 44 but does not disclose the method of claim 44, wherein:
the at least one processor is further configured to: obtain a threshold vector that comprises a plurality of thresholds for the plurality of elements, wherein the first threshold corresponds to a respective threshold in the plurality of thresholds corresponding to the given element.
However, LIBERG teaches:
the at least one processor is further configured to: obtain a threshold vector that comprises a plurality of thresholds for the plurality of elements, wherein the first threshold corresponds to a respective threshold in the plurality of thresholds corresponding to the given element (LIBERG, paragraph [0120] and FIG. 8A, see UE with processing circuitry for performing processes described; LIBERG, paragraph [0070], see power head room report must be mapped to one out of four reporting values as shown in TABLE 1; noted these reporting values are threshold values and wherein the first threshold could be POWER_HEADROOM_0 where the measured quality if less than 5 decibels but above negative 54 decibels and the second threshold could be POWER_HEADROM_1 where the measured quality is equal to or greater than 5 decibels but less than 8 decibels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine or implement the communication system with power head room reporting for determining path loss as disclosed in NAKASHIMA with the method for controlling transmission power for random access transmission in wireless communication systems as disclosed in LIBERG. The motivation would have been to  provide flexible transmission schemes to allow for improved network and UE operation in extended coverage without unnecessary radio resource consumption and the negative repercussions of overly high transmission power levels, thereby performing overall wireless system performance (LIBERG, paragraph [0006]).


Allowable Subject Matter
Claims 8-10, 12-18, 24-25, 27-29, 31-37, 46-48, 50-56 and 59 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R FERNANDEZ whose telephone number is (571)272-4490. The examiner can normally be reached Monday - Thursday 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on (571) 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.F./Examiner, Art Unit 2473                                                                                                                                                                                                        
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473